Case: 18-40771      Document: 00515033620        Page: 1     Date Filed: 07/15/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                     No. 18-40771                          July 15, 2019
                                                                          Lyle W. Cayce
                                                                               Clerk
JONAS YBARRA, JR.,

                                                Plaintiff–Appellant,

versus

TEXAS HEALTH AND HUMAN SERVICES COMMISSION;
ADELA M. GONZALEZ; JAY WONG; JORGE PERRY;
FERNANDO DE LUNA; MARIO GOMEZ,

                                                Defendants−Appellees.



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 1:17-CV-174




Before HIGGINBOTHAM, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *

      Jonas Ybarra was fired first by U.S. Immigration and Customs Enforce-
ment (“ICE”) and then by the Texas Health and Human Services Commission.



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-40771    Document: 00515033620     Page: 2   Date Filed: 07/15/2019



                                 No. 18-40771
He sued three of his former colleagues at ICE, the Commission, and two former
coworkers at the Commission on various theories, including a Bivens remedy
against the federal defendants and 42 U.S.C. § 1983 against the state defen-
dants. He claimed retaliation, sex discrimination, and multiple violations of
his civil rights and conversion of property.

      The magistrate judge issued a comprehensive 27-page Report and
Recommendation that recommended dismissal of all claims. The district court
adopted the recommendation in a judgment of dismissal. Ybarra appeals as to
some of the denied claims.

      We have reviewed the briefs, pertinent parts of the record, and the
applicable law and have heard the arguments of counsel. The judgment of
dismissal is AFFIRMED, essentially for the reasons amply explained by the
magistrate judge as to the issues that have been appealed.




                                        2